128 F.3d 989
Lawrence Windford PRICE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-4135.
United States Court of Appeals,Sixth Circuit
Nov. 3, 1997.

Before CONTIE, DAUGHTREY, and COLE, Circuit Judges.

ORDER

1
Lawrence Windford Price petitions for rehearing of this court's order entered on May 29, 1997 That order denied Price's application for a certificate of appealability so that he might appeal the district court's order denying his motion to vacate, set aside, or correct his sentence, filed under 28 U.S.C. § 2255.


2
Recent decisions by the Supreme Court and the Sixth Circuit have clarified that a certificate of appealability is not needed in this case because the underlying § 2255 motion to vacate was filed in the district court on December 5, 1995, before the effective date of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No 104-132, 110 Stat. 1214 (1996).  See Lindh v. Murphy, 521 U.S. 320, ----, 117 S.Ct. 2059, 2068, 138 L.Ed.2d 481 (1997), Arredondo v. United States, 120 F.3d 639, 640 (6th Cir.1997).  These decisions supersede this court's prior ruling denying the petitioner a certificate of appealability.  Price may now raise on appeal any argument relevant to any claim that was properly asserted in the district court.


3
Accordingly, the petition for rehearing is granted.  The cler is directed to issue a briefing schedule